

116 S3558 IS: To require the Securities and Exchange Commission to prevent the Financial Industry Regulatory Authority from enforcing a certain rule of that Authority.
U.S. Senate
2020-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3558IN THE SENATE OF THE UNITED STATESMarch 21, 2020Mr. Paul introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo require the Securities and Exchange Commission to prevent the Financial Industry Regulatory Authority from enforcing a certain rule of that Authority.1.Prevention of enforcement of ruleBeginning on the date of enactment of this Act, the Securities and Exchange Commission shall prevent the Financial Industry Regulatory Authority (referred to in this section as FINRA) from enforcing rule 3110(c) of FINRA (relating to internal inspections).